Per Curiam.
September 24, 1969, a three-judge panel of circuit judges ordered Sheldon II. Beck, a member of the State Bar of Michigan, suspended from the practice of law for one year. Mr. Beck appeals and raises four issues as the basis for appellate relief.
A review of the record discloses ample support for the findings of professional misconduct on the *90part of Mr. Beck and justification for the order of suspension. None of the issues raised on appeal controvert the merits of the misconduct charges, and we find no reversible error in the proceedings below. Discussion of the issues raised on appeal would serve no purpose.
Affirmed with costs to State Bar of Michigan.